DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 2 (figure 2) in the reply filed on 4/26/21 is acknowledged.
It is alleged that this election corresponds to claims 1-3, 5-13, 15, 17-25, and 27-30 but this does not take into account the election of claims 1-17 made on 11/17/20 upon this further distinguished.  As a result the examined claim set will only include 1-3, 5-13, 15, 17, 24-25, and 27-30.

Allowable Subject Matter
Claims 6 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-13, 15, 17, 24-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al., US 10,043,782, in view Lin et al., US 10,804,153.
Regarding claim 1, Fuergut (figure 3D) teaches a semiconductor device package, comprising:
a layer 30 having a first surface (upper surface), a second surface (lower surface) opposite to the first surface and a lateral surface (side surface) extending between the first surface and the second surface;
a package body 35 disposed on the first surface of the dielectric layer 30, the package body 35 covering a first portion (lower part of the side surface) of the lateral surface of the dielectric layer 30 and exposing a second portion (top portion of side surface) of the lateral surface of the dielectric layer 30; and

Fuergut, which teaches a carrier 30, fails to teach a dielectric layer.
Lin (figure 5) teaches a dielectric layer 160/172. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a dielectric layer of Lin as the layer in the invention of Fuergut because a dielectric layer is commonly known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Fuergut (column 7, lines 42-59) teaches “the layer can be a conductive carrier like, for example, a metal carrier, a copper plate, a molybdenum plate, or a leadframe, or a direct copper bond (DCB), or an insulated metal substrate (IMS). It should be mentioned, however, that also in this case an additional auxiliary or temporary carrier can be used onto which the chip carrier is disposed. This offers the possibility to apply different kinds of chip carriers onto the auxiliary or temporary carrier.”  A skilled artisan knows that a dielectric layer, such as the one taught in Lin, is a commonly known and used alternative carrier substrate.  It would certainly qualify as under the recitation of “different kinds of chip carriers” that would be known to skilled artisans.
With respect to claim 2, Fuergut (figure 3D) teaches the package body 35 has a surface between the first surface and the second surface of the dielectric layer.  The 
As to claim 3, Fuergut (figure 3D) teaches the protection structure 34 is disposed on the surface of the package body 35.  It contacts the lateral surface of the package body 35 therefore it meets this limitation. 
In re claim 5, Fuergut (figure 3D) teaches a lateral surface of the protection structure 34 is covered by the package body 35.
Concerning claim 7, Fuergut (figure 3D) teaches a material of the protection structure 34 (column 6, lines 10-16) is different from a material of the package body 35 (column 6, lines 47-55) and though Fuergut fails to teach a material of the dielectric layer 30, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a different material of the dielectric layer in the invention of Fuergut because it is conventionally known and used by skilled artisan.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 8, Lin (figure 5) teach an interconnection layer 170 disposed within the dielectric layer 160/172; a first conductive via 162 within the dielectric layer 160/172 and electrically connected to the interconnection layer 170; and a second conductive via 176 within the dielectric layer 160/172 and on the first conductive via 162, it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a configuration in the invention of Fuergut because this type of 
In claim 9, though Fuergut fails to teach a seed layer disposed between the first conductive via and the second conductive via, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a seed layer in the invention of Fuergut because a seed layer is conventionally known and used by skilled artisan.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 10, Fuergut (figure 3D) teaches an electronic component 32 disposed on the first surface of the dielectric layer 30 and encapsulated by the package body 35.
With respect to claim 11, Fuergut (figure 3D) teaches a semiconductor device package, comprising:
a circuit layer 30;
an electronic component 32 disposed on the first surface of the circuit layer 30 and electrically connected to the interconnection layer; and
a package body 35 disposed on the first surface of the circuit layer 30 and covering the electronic component 32,

Fuergut fails to teach a circuit layer having an interconnection layer and a dielectric layer covering the interconnection layer, the circuit layer having a first surface, a second surface opposite to the first surface and a lateral surface extending between the first surface and the second surface.
Lin teaches a circuit layer having an interconnection layer 170 and a dielectric layer 160/172 covering the interconnection layer 170, the circuit layer having a first surface, a second surface opposite to the first surface and a lateral surface extending between the first surface and the second surface.
As to claim 12, Fuergut (figure 3D) teaches the package body 35 covers a first portion (the lower portion) of the lateral surface of the circuit layer 30 and exposes a second portion (the upper portion covered by 34) of the circuit layer 30.
In re claim 13, Fuergut (figure 3D) teaches the package body 35 has a surface between the first surface and the second surface of the circuit layer 30 (it covers the lateral surface so it covers the surface between the first and second surface).
Concerning claim 15, Fuergut (figure 3D) teaches the package body 35 has a surface substantially coplanar with the second surface (bottom surface) of the circuit layer 30.

Regarding claim 24, Lin (figure 5) teaches a first conductive via 162 within the dielectric layer 160/172 and electrically connected to the interconnection layer 170; and a second conductive via 176 within the dielectric layer 160/172 and on the first conductive via 162. The claim doesn’t require the second conductive via to be directly on the first conductive via.
With respect to claim 25, though Fuergut fails to teach a seed layer disposed between the first conductive via and the second conductive via, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a seed layer   in the invention of Fuergut because a seed layer is commonly known in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 27, though Fuergut and Lin fail to teach an underfill disposed between the dielectric layer and the electronic component, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an underfill in the invention of 
In re claim 28, though Fuergut and Lin fail to teach an underfill disposed between the circuit layer and the electronic component, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an underfill in the invention of Fuergut and Lin because an underfill is an conventionally known and used alternative way to connect and protect a chip to a dielectric layer.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Concerning claim 29, Fuergut (figure 5) teaches a protection structure 34 in contact with the circuit layer 30.
Conclusion
Any inquiry con should be directed to DAVID A ZARNEKE at (571)272-1937.  The examiner can normally be reached on M-F. If attempts to reach the examiner are 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	5/26/21